                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

 Domingo Tellez,                             )           Civil Action No. 2:18-313-BHH
                                             )
                                  Plaintiff, )
                                             )           ORDER AND OPINION
                     v.                      )
                                             )
 Primetals Technologies USA, LLC,
                                             )
                                             )
                               Defendant. )
 ___________________________________
                                             )

       This matter is before the Court upon Plaintiff’s amended complaint alleging that

his former employer, Primetals Technologies USA, LLC, discriminated against him in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq., and the

Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq. (Am. Compl., ECF No. 21.)

In accordance with 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule 73.02(B)(2)(g), D.S.C.,

the matter was referred to a United States Magistrate Judge for preliminary

determinations. On October 16, 2018, Magistrate Judge Bristow Marchant issued a

Report and Recommendation (“Report”) outlining the issues and recommending that the

Court deny Defendant’s motion to dismiss Plaintiff’s third cause action for FLSA

retaliation. Attached to the Magistrate Judge’s Report was a notice advising the parties

of their right to file written objections to the Report within fourteen days of being served

with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination only of those portions of the

Report to which specific objections are made, and the Court may accept, reject, or
modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit

the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the

absence of specific objections, the Court reviews the matter only for clear error. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.’”) (quoting Fed. R. Civ. P. 72

advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the record,

the applicable law, and the findings and recommendations of the Magistrate Judge for

clear error. After review, the Court finds no error and agrees with the Magistrate Judge’s

determination that Defendant’s motion to dismiss Plaintiff’s third cause of action (ECF

No. 23) should be denied. Accordingly, the Court adopts and incorporates the

Magistrate Judge’s Report (ECF No. 32). Defendant’s motion to dismiss Plaintiff’s Third

Cause of Action for FLSA retaliation (ECF No. 23) is DENIED.

       IT IS SO ORDERED.

                                          /s/Bruce H. Hendricks
                                          United States District Judge

November 1, 2018
Charleston, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.
